DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 01/21/2022 has been entered. Claims 1-20 are currently pending. 

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10 and 16 each require that the fan speed continues to linearly increase in direct proportion to a duty speed in an extended operating range beyond a maximum normal speed. The previous combination of US 2016/0157380 (Kull), US 2002/0094280 (Lin), US 8374716 (Frankel), and US 2012/0139369 (Lenden) primarily relies on Kull, Lin, and Frankel to attempt to teach the above limitation. However, Applicant points out that none of the references teach the required direct portion aspect in the extended operating range. Frankel was shown that the a linear duty speed setting can be used (Figure 9) but Applicant’s Arguments are persuasive that this does not teach maintaining the relationship in the extended operating range. For at least this reason, claims 1-20 are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746